EXHIBIT 5.1 Christopher K. Davies, Esq. 17703 Raintree Terrace Boca Raton, Florida 33487 (561) 289-9780 VIA ELECTRONIC TRANSMISSION April 29, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Frozen Food Gift Group Inc., Form S-1 Registration Statement Ladies and Gentlemen: I have acted as counsel to the Company. I have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as I have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to me as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on my examination mentioned above, I am of the opinion that the securities being sold pursuant to the Registration Statement are duly authorized and, legally and validly issued, fully paid and non-assessable. I hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to my firm under “Validity of Securities” in the related Prospectus. In giving the foregoing consent, I do not hereby admit that I am in the category of persons whose consent is required under Section7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/Christopher K. Davies Christopher K. Davies
